Lake App. No. 96-L-148. This cause is pending as an appeal from the Court of Appeals for Lake County. On February 11, 1999, amicus curiae Ohio Academy of Trial Lawyers filed a “Notice of Supplemental Authority.” Under S.Ct.Prac.R. IX(7), a party who intends to rely during oral argument on authorities not cited in the merit briefs may file a list of citations to those authorities no fewer than seven days before oral argument. Whereas the Ohio Academy of Trial Lawyers is not a party in this cause and, whereas its notice of supplemental authority contains more than the list of citations to additional authorities permitted by S.Ct.Prac.R. IX(7),
IT IS ORDERED by the court that the notice of supplemental authority be, and hereby is, stricken.